Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed 2/25/21 consists of a Terminal Disclaimer. Upon further consideration a prior art reference has been disclosed resulting in the following rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,5-7,11,13,14-16,18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HODA et al. 9,653,937.
CLAIM 1
	HODA et al. teaches a power feeding apparatus (FIG. 1, 10), a power receiving apparatus (FIG. 1, 20), a charging system (FIG. 1) and a charging method. The power receiving apparatus is configured to rectify a wireless power signal to generate a rectified power signal to charge a battery (FIG. 4), and a first wireless radio (14, 15) configured to exchange data with a second wireless radio of the second apparatus (24,23) via a wireless channel (RF channel between first antenna 15 and second antenna 24), 
CLAIM 3
	HODA et al. discloses the first apparatus of claim 1.
	HODA et al. teaches in FIG. 2, the PWM control signal generating unit 115 compares the current command value supplied from the power feeding control unit 13 and the current value supplied from the current detecting unit 113, generates a PWM control signal such that the current value supplied from the current detecting unit 113 is matched with the current command value supplied from the power feeding control unit 13, and supplies the PWM control signal to the gate driver 114.

	Thus considering the above teachings HODA et al. discloses wherein the control data includes an indication of transmitted power of the wireless power signal from the second apparatus (current command value), wherein the indication of the transmitted power is transmitted from the second wireless radio of the second apparatus (power receiving apparatus) to the first wireless radio of the first apparatus (power feeding apparatus) via the wireless channel.
CLAIMS 5,6,7
	HODA et al. discloses the first apparatus of claim 1.
	HODA et al. teaches the power feeding control unit 13 of the power feeding apparatus 10 and the power receiving control unit 25 of the power receiving apparatus 20 exchange information (a maximum voltage and a maximum current) of the charging apparatus side and battery 

Thus considering the above teachings HODA et al.  discloses wherein the control data includes charging status data transmitted from the first wireless radio of the first apparatus to the second wireless radio of the second apparatus via the wireless channel, wherein the charging status data includes at least one of: a battery status indication, a battery voltage, voltage delta or a load condition, and wherein the second apparatus adjusts a parameter of the wireless power signal in response to the charging status data.
CLAIM 11
	HODA et al. discloses a first apparatus (FIG. 1, power feeding apparatus) comprising:

a first wireless radio (14,15)  configured to exchange control data with a second wireless radio (24,23) of a second apparatus (power receiving apparatus)  via a wireless channel, the control data to control a wireless power signal between the first apparatus and the second apparatus;

a processing circuit (power feeding control unit, power receiving control unit ) configured to determine transmit power according to the control data; and

a wireless power transmitter (14,15) configured to transmit the wireless power signal to the second apparatus according to the determined transmit power.


			 
	HODA et al. discloses the first apparatus of claim 11.
	Claims 14,15,16 are rejected, for the same rejection rational as presented in the rejection for the related claims 5,6,7  ejection above.

CLAIM 18
	HODA et al. discloses a method comprising:

receiving by a first apparatus, control data from a second apparatus via a wireless channel, the control data to control a wireless power signal between the first apparatus and the second apparatus;

determining, by the first apparatus, transmit power according to the control data; and

transmitting, by the first apparatus, the wireless power signal to the second apparatus according to the determined transmit power (see claim 11 rejection above).

	Allowable Subject Matter
Claims 2,4,8-10,12,17,19,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049.  The examiner can normally be reached on 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 4, 2021




/ROBERT L DEBERADINIS/               Primary Examiner, Art Unit 2836